TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00694-CV



                      Michael T. Richey a/k/a Mikey Richie, Appellant

                                               v.

                 Bobby Don Hart, Jr. and Bradley Wayne Pierce, Appellees


         FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
          NO. 10-1860-CC4, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed an unopposed motion to dismiss this appeal, explaining that the

underlying judgment has been paid in full and the parties desire that the appeal be dismissed. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Dismissed on Appellant’s Motion

Filed: December 18, 2012